NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREG YOUNG PUBLISHING, INC., a                  No.    20-55812
corporation,
                                                D.C. No.
                Plaintiff-Appellant,            2:16-cv-04587-SVW-KS

 v.
                                                MEMORANDUM*
ZAZZLE, INC., a California corporation,

                Defendant-Appellee,

and

DOES, 1-10,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted August 4, 2021**
                                Pasadena, California

Before: PAEZ, CALLAHAN, and BENNETT, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Greg Young Publishing, Inc. (“Young”) appeals the district court’s

order denying its renewed motions for permanent injunctive relief and attorneys’

fees in its action under the Copyright Act against Zazzle, Inc. We have jurisdiction

under 28 U.S.C. § 1291. Reviewing for abuse of discretion each of the district

court’s denials of Young’s motions, see Or. Coast Scenic R.R. v. Or. Dep’t of State

Lands, 841 F.3d 1069, 1072 (9th Cir. 2016) (denial of permanent injunctive relief);

Williams v. Gaye, 895 F.3d 1106, 1132 (9th Cir. 2018) (denial of attorneys’ fees),

we affirm.1

1.    The district court did not abuse its discretion in denying Young’s renewed

motion for a permanent injunction. To obtain injunctive relief, Young was required

to demonstrate “a likelihood of irreparable harm.” Flexible Lifeline Sys., Inc. v.

Precision Lift, Inc., 654 F.3d 989, 998 (9th Cir. 2011) (per curiam). On remand,

Young presented evidence of intervening events since the district court’s initial

denial of a permanent injunction. Zazzle, 785 F. App’x at 418 n.1. Young


1
  In a prior appeal in this case, we affirmed the district court’s denial of Young’s
motions for a permanent injunction and attorneys’ fees. Greg Young Publ’g, Inc. v.
Zazzle, Inc., 785 F. App’x 417, 418-19 (9th Cir. 2019). We left open the possibility
that Young could renew those motions on remand, on limited grounds. Id. at 418
n.1, 419 n.2. To the extent that Young advances arguments in support of its
renewed motions beyond the scope of those limited grounds, those arguments are
foreclosed because our prior decision constitutes law-of-the-case on those issues,
and our prior holdings defined the scope of arguments available to Young on
remand. Snapp v. United Transportation Union, 889 F.3d 1088, 1096 (9th Cir.
2018) (law-of-the-case); United States v. Kellington, 217 F.3d 1084, 1094 (9th Cir.
2000) (rule of mandate).

                                          2
subsequently presented evidence of four alleged intervening copyright

infringements by Zazzle.

      Three of the alleged infringements consisted of images that were “display-

only” on Zazzle’s website or third-party websites connected to Zazzle. The district

court did not err in determining that Young “cannot claim that Zazzle was ‘caught

infringing’ post-trial . . . when [Young] did not even challenge during trial whether

display-only images were infringement.” The one remaining instance of alleged

intervening infringement involved a single purchase of a copyrighted work that

was made by Young’s counsel at Young’s behest. Irreparable harm, however, is

not automatically established by a finding of copyright infringement. Flexible

Lifeline Sys., 654 F.3d at 998. The district court did not err in determining that a

remedy at law could adequately address the single instance of alleged infringement

and that a multiplicity of suits would not be required. Thus, the district court did

not abuse its discretion in concluding that Young presented insufficient evidence of

irreparable harm to warrant an injunction.

2.    The district court did not abuse its discretion in denying Young’s renewed

motion for attorneys’ fees. In Young’s prior appeal, we affirmed the district court’s

denial of attorneys’ fees but permitted Young to seek reconsideration on remand in

light of our determination that five instances of Zazzle’s infringements were




                                           3
willful, our reinstatement of the jury award, and Young’s consequent increased

degree of success on the merits. Zazzle, 785 F. App’x at 419 n.2.

      On remand the district reasoned that, even considering Young’s additional

litigation success, the balance of factors for an award of attorneys’ fees still did not

weigh in favor of Young. The district court acknowledged that the reinstatement of

the jury award raised the percentage of damages that Young obtained as a portion

of those it sought from 16% to 21%, but determined that this increase based on the

reinstatement of findings of willfulness on five of the thirty-five images at issue

did not outweigh Zazzle’s success on various issues throughout the litigation. See

generally Ets-Hokin v. Skyy Spirits, Inc., 323 F.3d 763, 766 (9th Cir. 2003) (listing

non-exhaustive factors that may be considered to determine whether attorneys’

fees are warranted in copyright cases).

      Young argues the district court abused its discretion as a matter of law

because, in evaluating the “degree of success” factor, the district court should have

looked only at whether Young established Zazzle’s liability without reference to

the extent of the damages that were awarded. We rejected Young’s nearly identical

argument in the first appeal, Zazzle, 785 F. App’x at 419 (affirming denial of

attorneys’ fees in part because “Young’s ultimate recovery was only about 16% of

the damages sought at trial”), and do so again. There is no authority supporting

Young’s view that the “degree of success” factor refers only to findings of liability.


                                           4
AFFIRMED.




            5